ORIGIN

 
 

 

IN THE UNITED STATES DISTRICT COURT
A | FOR THE NORTHERN DISTRICT OF TEXAS (25 7"
FORT WORTH DIVISION ia

 

UNITED STATES OF AMERICA

Vv. No.

 

CARMINE BIANCO (01) G=-%
INFORMATION
The United States Attorney Charges:

Count One

Conspiracy to Defraud the United States
(Violation of 18 U.S.C. § 371)

At all times material to this Information:

1. Beginning in 2009, and continuing into 2017, in the Fort Worth Division of
the Northern District of Texas, and elsewhere, defendant Carmine Bianco, along with
Sonya Vivar and other conspirators not named as defendants herein, did unlawfully,
voluntarily, intentionally and knowingly conspire, combine, confederate, and agree
together and with each other, to defraud the United States for the purpose of impeding,
impairing, obstructing, and defeating the lawful governmental functions of the Internal
Revenue Service of the Treasury Department in the ascertainment, computation,
assessment, and collection of the revenue: to wit, employment taxes.

Objects of the Conspiracy
1. The Internal Revenue Service (“IRS”) was an agency of the United States

Department of Treasury responsible for administering the tax laws of the United States

Information — Page 1
Case 4:21-cr-00234.Y Document 1 Filed 08/25/21 Page 2of5 PagelD 2

and for the collection of taxes owed to the United States.

2. From in or around 1987 to 2017, conspirator Sonya Vivar was employed as
a Revenue Officer by the Internal Revenue Service. In Vivar’s capacity as a Revenue
Officer, Vivar worked on behalf of the IRS, including in the collection of taxes from
taxpayers.

3, Beginning in or around January 2009 and continuing through in or around
September 2017, Vivar was assigned, or at times requested that she be assigned, to
employment tax collection cases involving various individual taxpayers and business,
including a restaurant; an emergency medical services company; and a rehabilitation
center (collectively, the “Businesses”.

4. During this time, Vivar developed a personal friendship with Carmine
Bianco. Vivar also prepared individual income tax returns for Bianco.

5. Bianco acquired the assets of the Businesses, and transferred the assets into
newly formed business entities. Bianco continued to operate the Businesses.

6. The Federal Insurance Contribution Act ("FICA") required employers to
withhold Medicare and Social Security taxes from their employees! wages. The Internal
Revenue Code also required employers to withheld federal income taxes from their
employees' wages. Employers, who held these taxes in trust for the United States, were
required to pay them over to the IRS on behalf of their employees. Collectively, these
withheld taxes will be referred to as "payroll taxes."

7. Every employer must have had at least one person with the obligation to

collect, account for and pay over to the government payroll taxes. Such persons were

Information — Page 2
Case 4:21-cr-00234*Y Document 1 Filed 08/25/21 Page 30f5 PagelD3

called "responsible persons." Defendant Bianco was a responsible person with regards to
withholding payroll taxes from the Business’ employees' wages and paying over the
payroll taxes to the IRS.

8. In addition to payroll taxes, the Internal Revenue Code also required
employers to pay an employer's share of employees! FICA taxes to the IRS. Collectively,
the combined employees’ payroll taxes and employer's share of FICA taxes will be
referred to as “employment taxes."

9, Bianco did not pay the delinquent employment taxes associated with the
Businesses.

10. Vivar closed the employment tax collection cases involving the Businesses
acquired by Bianco, even though she knew that Bianco was continuing to operate the
Businesses under new names.

11. After Bianco acquired the Businesses, the Businesses continued to accrue
additional employment taxes. Bianco failed to pay the employment taxes over to the
IRS.

12. In or around 2017, Vivar learned that IRS criminal investigators had
opened an investigation involving Bianco and other taxpayers.

13. Vivar contacted IRS criminal investigators and informed them that she was
Bianco’s tax return preparer. Vivar also requested that a new tax collection case
involving Bianco be assigned to her. Vivar also attempted to have the criminal

investigation against Bianco closed.

Information -- Page 3

 
Case 4:21-cr-00234:Y Document1 Filed 08/25/21 Page 4of5 PagelD 4

Manner and Means

14. The defendant used and caused to be used the following manner and means,
among others, to carry out the conspiracy:

15. | Vivar would assist Bianco in obtaining the assets of the Businesses. Once
Bianco obtained the assets of the Businesses, he would transfer the assets into newly
formed business entities. Vivar would make entries into IRS entities to show that the
delinquent employment taxes were not collectible, or that Bianco was not responsible for
the employment taxes. Bianco continued to operate the new Businesses, and was
responsible for withholding and paying employment taxes to the IRS. However, Bianco
willfully failed to pay all of the employment taxes to the IRS.

Overt Acts in Furtherance of the Conspiracy

16. In furtherance of the conspiracy and to effect the objects thereof, the
following overt acts, among others, were committed by at least one of the conspirators:

17. Onor about January 1, 2013, Bianco signed an agreement on behalf of CJB
Enterprises to operate PRI, a rehabilitation services business with delinquent employment
taxes. Bianco continued operating the business, but did not pay the delinquent
employment taxes and did not pay all of the new employment taxes accrued by the
business.

18.  Onor about June 26, 2013, Vivar closed the IRS collection case against the
rehabilitation business, identifying the entity as defunct even though she knew that

Bianco was continuing to operate the business under a new name.

Information — Page 4
Case 4:21-cr-00234-Y Document1 Filed 08/25/21 Page 5o0f5 PagelD5

19.  Onor about July 25, 2017, Vivar processed a non-assertion of the trust-

fund recovery penalty assessed against Bianco.

20.

On or about July 28, 2017, Vivar made entries into IRS records stating that

Bianco was not liable for employment taxes related to the rehabilitation business.

In violation of 18 U.S.C. § 371.

PRERAK SHAH
ED STATES ATTORNEY

 
  
  

 

Nee ff
Yo eet J. BOUDREAU
.. Agsistant United States Attorney

Information — Page 5

New York State Bar No. 4686507
801 Cherry Street, Suite 1700
Fort Worth, Texas 76102
Telephone: 817-252-5200
Facsimile: 817-252-5455
